[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               March 30, 2007
                              No. 06-14973                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 04-00408-CR-MHS-1-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ROBIN ECHEVARRIA,

                                                          Defendant-Appellant.



                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                              (March 30, 2007)

Before BLACK, MARCUS and HILL, Circuit Judges.

PER CURIAM:

     E. Vaughn Dunnigan, appointed counsel for Robin Echevarria in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Echevarria’s convictions and

sentences are AFFIRMED.




                                          2